Citation Nr: 1139678	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial level of special monthly compensation (SMC) based on the need for special aid and attendance or a higher level of care under 38 U.S.C.A. § 1114 (r).


REPRESENTATION

Veteran represented by:	UNITED SPINAL ASSOCIATION, INC.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of whether the severance of the Veteran's service connection for a back disability in May 1958 was appropriate has been raised by the record, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, it is  observed that a claim of clear and unmistakable error (CUE) with respect to a June 1959 Board decision, which subsumed the May 1958 rating action severing service connection, was denied in an October 2001 final Board decision.  In this regard, the law provides that there cannot be a valid claim to reopen a previously raised CUE claim; once there is a final decision on the issue of CUE, that particular claim of CUE is collaterally estopped from being raised again.   Specifically, the Court held that a claim to reopen a previously raised CUE claim is collaterally estopped from being brought, because the claimant is attempting to relitigate the same issue based upon the same evidence.  See Flash v. Brown, 8 Vet. App. 332, 340; see also Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997).  In essence, the Court has held that a claim for CUE cannot be endlessly reviewed. Once there is a final decision on a particular claim of CUE, that particular claim may not be raised again; it is res judicata.  See Olson v. Brown, 5 Vet. App. 430, 433 (1993).  Accordingly, the Board declines to refer this issue back to the RO, as there is no legal basis for readjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have the need for personal health-care services provided on a daily basis by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.


CONCLUSION OF LAW

The criteria for an initial higher rate of SMC by reason of the need for the higher level of aid and attendance pursuant to the provisions of 38 U.S.C.A. § 1114(r) have not been met.  38 U.S.C.A. §§ 1114 (r), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2008 that addressed notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

In the instant case, the Veteran was never informed of how VA determines disability ratings and effective dates.  However, with the instant decision, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran maintains that entitlement to additional SMC is warranted because she requires a higher level of skilled care.  

The basic criteria for the higher level of aid and attendance allowance is specified in 38 C.F.R. § 3.352(b)(1).  A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h), in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the veteran meets the requirements of entitlement to the regular aid and attendance allowance, and (iii) the veteran needs a "higher level of care" than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.

Thus, a Veteran is entitled to special monthly compensation, above the rate provided by 38 U.S.C.A. § 1114(r)(1) when, in addition to the need for regular aid and attendance, he or she is in need of a higher level of care.  VA regulations provide examples of what services constitute "personal health-care services," and define the classes of persons who may provide such services.  The provisions of 38 C.F.R. § 3.352(b) are as follows:  Need for a higher level of care shall be considered as the need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional," as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health- care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.   38 C.F.R. § 3.352(b)(3).  A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. 38 C.F.R. § 3.352(b)(4).

Health care services that would qualify the veteran for the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2), include, but are not limited to, such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health care training or the regular supervision of a trained health care professional to perform. 38 C.F.R. § 3.352(b)(2). 

It is pertinent to note that the provisions regarding the basic criteria for a higher level aid and attendance allowance are to be strictly construed.  This higher level allowance is to be granted only when the Veteran's need is clearly established, and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

In analyzing this claim, the Board notes at the outset that the file contains two statements from a VA nurse practitioner dated July 2008 and October 2008.  These statements indicate that the Veteran is receiving skilled health care services daily in her home and that were such assistance not available, the Veteran would be in a nursing home.  The latter statement indicates that daily care is required for the bathing and the feeding of the Veteran.

A VA examination with a medical statement in support of the Veteran's claim for a higher level of aid and attendance benefits, dated November 8, 2008, indicates that the Veteran does not require daily skilled health care service but instead needs a home health aide five or six days a week.  The form was signed by the aforementioned nurse practitioner but was completed by the supervising physician.

The Veteran submitted a statement dated in April 2010 indicating that she has a home aide five days a week for two hours.  She maintains that a doctor at the East Orange VAMC wanted her to have forty hours but she refused as she needs her rest.  She also indicated that her son is with her twenty-four hours a day and lists names of four people who attend to her when he is out of the house.

VA treatment records do not indicate that the Veteran was authorized for, or necessitated, daily skilled nursing care at any time.  A July 2009 treatment note indicates that she could drive herself around up to 13 miles.  A March 2010 referral note indicates that she received skilled nursing for three days a week for bowel care and a change of her catheter.  A January 2011 Social Work community referral indicates that she spends four months of the winter in Florida and resides in Pennsylvania otherwise.  The current level of functioning assessment indicates that she was primarily housebound and chairfast.  She could stand/pivot transfer with assistance and could feed herself, though she needed help with set up and preparation.  She could not participate in housekeeping duties and required assistance with bathing.  Per a January 2011 VA treatment note, the Veteran was authorized the services of a health care aide for ten hours a week to help with personal care and bathing but that a health care aide in the morning was not available to the Veteran.  She declined the services of an afternoon health care aide.  

The Board notes initially, and most importantly, that by the Veteran's own admission, she does not require daily care by a professional.  VA treatment records additionally indicate that she receives care on five days at two hours per day.  Additionally, there is no evidence that any required daily assistance performed by the Veteran's family is provided under the supervision of a licensed health care professional.

The competent medical evidence of record shows that the Veteran's service-connected disabilities establish a factual need for the regular aid and attendance of another person.  However, for the reasons stated above, the Board finds that the preponderance of the evidence is against a finding that the Veteran is in need of a higher level of care, provided on a daily basis by a person who is licensed to provide such services, or who provides such services under the regular supervision of a licensed health care professional.  38 U.S.C.A. §1114(r)(2); 38 C.F.R. § 3.352.  

In reaching the above conclusions, the Board has considered the nurse practitioners statements of record, dated in July 2008 and October 2008.  Such statements, on their face, indicate the daily need for skilled health care services daily in the Veteran's home.  However, the remaining evidence of record is not consistent with such finding.  Again, the Veteran receives the requisite home care five days per week, which is less than daily, and as previously discussed, there is no basis for finding that the care provided by family members the remainder of the time is under the supervision of a licensed health care professional.  Moreover, the nature of the care provided does not appear to constitute "personal health care services," as defined under 38 C.F.R. § 3.352.  Indeed, the evidence indicates that the services provided related primarily to assistance with bathing and feeding, neither of which requires health-care training to perform, as would, for example, physical therapy or indwelling catheter placement.  In any event, regardless of the nature of services provided, daily care has not been established.

Accordingly, a higher level of SMC based on the need for special aid and attendance or a higher level of care under 38 U.S.C.A. § 1114(r) is not warranted.


						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a higher initial level of special monthly compensation (SMC) based on the need for special aid and attendance or a higher level of care under 38 U.S.C.A. § 1114 (r)(2) is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


